By the Court :
The provision of the statute is, that notice shall be given “ for at least thirty days before the day of sale, by advertisement in some newspaper printed in the county, or, in case no newspaper be printed within such county, then in some newspaper in general circulation therein, and by putting up an advertisement upon the court-house door, and in five other places in the county, two of which shall be put up in the township in which such lands and tenements lie.”
It is suggested that the terms of this act require the advertisement to be set up on the court-house door and at the other places named in the law, in all cases of' sale of lands upon execution. A different practice has prevailed in most, if not in all, parts of the state; *72and the court think that *the practice is a correct one. The terms of this statute are somewhat ambiguous; but where that is the case, the construction should be preferred that may work the least mischief or inconvenience. The member of the sentence preceding the disjunctive “ or ” contains a full and ample provision for giving notice of sales upon execution. The disjunctive is introduced to provide for cases not embraced in the first provision; and the terms, as well as the grammatical construction of the sentence, are both satisfied by referring the direction for setting up advertisements to the latter case only. Where a newspaper is printed in the county, it is sufficient to advertise in that paper; but where no paper is printed in the county, then the advertisements must be set up — one on the court-house door, five in other places in the county, two of them in the township where the land lies. The order for confirming the sale is accordingly made.†

Note by the Editor. — One insertion, thirty days before sale, is sufficient, xiii. 120; xvi. 563. For another decision touching this notice, see ix. 19.